UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03706 AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY,MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 08-31 Date of reporting period: 11-30-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings California High-Yield Municipal Fund November 30, 2013 California High-Yield Municipal - Schedule of Investments NOVEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUNICIPAL SECURITIES — 98.9% CALIFORNIA — 93.7% ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/37 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2012 C1, (Episcopal Senior Communities), 3.00%, 7/1/19 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2012 C2, (Episcopal Senior Communities), 2.50%, 7/1/19 ABC Unified School District GO, Capital Appreciation, Series 2000 B, 0.00%, 8/1/21 (NATL-RE/FGIC)(1) Adelanto Public Utility Authority Rev., Series 2009 A, (Utility System), 6.75%, 7/1/39 Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/26 Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/27 (AGM) Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/29 (AGM) Alhambra Rev., Series 2010 A, (Atherton Baptist Homes), 7.50%, 1/1/30 Bay Area Toll Authority Toll Bridge Rev., Series 2001 A, (San Francisco Bay Area), VRDN, 1.30%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.75%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2008 G1, (San Francisco Bay Area), VRDN, 1.15%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/31 Bay Area Toll Authority Toll Bridge Rev., Series 2013 S4, (San Francisco Bay Area), 5.00%, 4/1/43 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2004 D, 5.80%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 B, 5.40%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/29 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2006 A, (Improvement Area No. 19C), 5.35%, 9/1/36 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2008 A, (Improvement Area No. 19C), 6.875%, 9/1/36 Beaumont Unified School District GO, Capital Appreciation, Series 2011 C, (Election of 2008), 0.00%, 8/1/40 (AGM)(1) Berryessa Union School District GO, Capital Appreciation, Series 2000 A, 0.00%, 8/1/21 (AGM)(1) Berryessa Union School District GO, Capital Appreciation, Series 2000 A, 0.00%, 8/1/22 (AGM)(1) Berryessa Union School District GO, Capital Appreciation, Series 2000 A, 0.00%, 8/1/23 (AGM)(1) California County Tobacco Securitization Agency Rev., 5.65%, 6/1/41 California Department of Water Resources Power Supply Rev., Series 2013 AM, (Central Valley), 5.00%, 12/1/25 California Educational Facilities Authority Rev., (Chapman University), 5.00%, 4/1/31 California Educational Facilities Authority Rev., (Pepperdine University), 5.00%, 9/1/33 California Educational Facilities Authority Rev., Series 2013 U4, (Stanford University), 5.00%, 6/1/43 California GO, 5.25%, 2/1/30 California GO, 6.00%, 4/1/38 California GO, 5.00%, 2/1/43 California GO, Series 2004 B2, (Kindergarten), VRDN, 0.04%, 12/2/13 (LOC: Citibank N.A.) California GO, Series 2012 B, VRN, 0.95%, 12/5/13 California GO, Series 2012 B, VRN, 1.05%, 12/5/13 California GO, Series 2012 B, VRN, 1.20%, 12/5/13 California GO, Series 2013, 5.00%, 2/1/38 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/39 California Health Facilities Financing Authority Rev., Series 2008 A, (Scripps Health), 5.50%, 10/1/20(2) California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 A, (Children's Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.25%, 8/15/31 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/35 California Health Facilities Financing Authority Rev., Series 2012 A, (City of Hope), 5.00%, 11/15/39 California Health Facilities Financing Authority Rev., Series 2012 A, (Stanford Hospital & Clinics), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2012 B, (Lucile Salter Packard Children's Hospital), 5.00%, 8/15/26 California Health Facilities Financing Authority Rev., Series 2013 A, (St. Joseph Health System), 5.00%, 7/1/37 California Health Facilities Financing Authority Rev., Series 2013 A, (Sutter Health), 5.00%, 8/15/52 California Infrastructure & Economic Development Bank Rev., Series 2013 A, (Los Angeles County Museum of Art Project), VRDN, 1.87%, 12/2/13 California Mobilehome Park Financing Authority Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36 California Mobilehome Park Financing Authority Rev., Series 2006 B, (Union City Tropics), 5.50%, 12/15/41 California Municipal Finance Authority Rev., (Biola University), 5.875%, 10/1/34 California Municipal Finance Authority Rev., (Chevron USA, Inc.), VRDN, 0.03%, 12/2/13 California Municipal Finance Authority Rev., Series 2008 A, (Central Coast YMCA), VRDN, 0.09%, 12/5/13 (LOC: Pacific Capital Bank N.A. and FHLB) California Municipal Finance Authority Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California Municipal Finance Authority COP, (Community Hospitals of Central California Obligated Group), 5.50%, 2/1/39 California Pollution Control Financing Authority Rev., 5.00%, 11/21/45 California Pollution Control Financing Authority Rev., Series 1996 C, (Pacific Gas & Electric Company), VRDN, 0.04%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) California Public Works Board Lease Rev., Series 1993 D, (Department of Corrections), 5.25%, 6/1/15 (AGM) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30 California Public Works Board Lease Rev., Series 2010 A1, (Various Capital Projects), 6.00%, 3/1/35 California Public Works Board Lease Rev., Series 2011 C, (State Prisons), 5.75%, 10/1/31 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.00%, 12/1/31 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California State Public Works Board Lease Rev., Series 2013 I, (Various Capital Projects), 5.00%, 11/1/38 California State University Systemwide Rev., Series 2005 C, 5.00%, 11/1/30 (NATL-RE) California State University Systemwide Rev., Series 2011 A, 5.00%, 11/1/42 California Statewide Communities Development Authority Rev., (Chevron USA Inc. Project), VRDN, 0.03%, 12/2/13 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30 California Statewide Communities Development Authority Rev., (Episcopal Communities and Services), 5.00%, 5/15/42 California Statewide Communities Development Authority Rev., (Lancer Educational Student Housing), 5.625%, 6/1/33 California Statewide Communities Development Authority Rev., (Southern California Presbyterian Homes), 7.25%, 11/15/41 California Statewide Communities Development Authority Rev., (Trinity Health Corp.), 5.00%, 12/1/41 California Statewide Communities Development Authority Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31 California Statewide Communities Development Authority Rev., Series 2004 D, (Sutter Health), 5.05%, 8/15/38 (AGM) California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.50%, 11/1/38 California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 California Statewide Communities Development Authority Rev., Series 2013 A, (American Baptist Homes of the West), 5.00%, 10/1/43 Carson Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Project Area No. 1), 7.00%, 10/1/36 Chula Vista Industrial Development Rev., Series 2004 D, (San Diego Gas), 5.875%, 1/1/34 Chula Vista Municipal Financing Authority Special Tax Rev., Series 2013, (Refunding Bonds), 5.00%, 9/1/34 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 13-1), 5.00%, 9/2/29 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 13-1), 5.00%, 9/2/30 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 97-17), VRDN, 0.04%, 12/2/13 (LOC: State Street Bank & Trust Co. and California State Teacher's Retirement System) City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 5.00%, 9/2/24 City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 5.00%, 9/2/26 Clovis Unified School District GO, Series 2013 B, (Election of 2012), 5.00%, 8/1/38 Contra Costa Water District Rev., Series 2013 R, 5.00%, 10/1/43 Corcoran COP, 8.75%, 6/1/16 (Acquired 4/28/92, Cost $250,000)(3) Duarte Unified School District GO, Capital Appreciation, Series 1999 B, 0.00%, 11/1/23 (AGM)(1) East Side Union High School District GO, Series 2013, 5.00%, 8/1/29 Eastern Municipal Water District Water and Sewer COP, Series 2008 H, 5.00%, 7/1/33 El Camino Community College District GO, Capital Appreciation, Series 2012 C, (Election of 2002), 0.00%, 8/1/33(1) El Dorado County Community Facilities District No. 2001-1 Special Tax Rev., (Promontory Specific), 6.30%, 9/1/31 Escondido Joint Powers Financing Authority Rev., (Water Systems Financing), 5.00%, 9/1/31 Foothill-De Anza Community College District GO, Capital Appreciation, 0.00%, 8/1/21 (NATL-RE)(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.75%, 1/15/40 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.875%, 1/15/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A2, 5.30%, 6/1/37 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/29 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/30 Grossmont Union High School District GO, Series 2013 E, (Election of 2008), 5.00%, 8/1/43 Hemet Unified School District Special Tax Rev., (Community Facilities District No. 2005-2), 5.25%, 9/1/30 Hesperia Public Financing Authority Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/32 (XLCA) Hesperia Public Financing Authority Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/37 (XLCA) Huntington Beach Community Facilities District Special Tax Rev., (Huntington Center), 5.375%, 9/1/33 Independent Cities Finance Authority Mobile Home Park Rev., (Rancho Feliz and Las Casitasde Sonoma), 5.00%, 10/15/47 Independent Cities Finance Authority Mobile Home Park Rev., Series 2011 A, (Castle Mobile Estates), 6.75%, 8/15/46 Independent Cities Finance Authority Mobile Home Park Rev., Series 2012 A, (Augusta Communities), 5.00%, 5/15/39 Independent Cities Lease Finance Authority Rev., Series 2004 A, (Morgan Hill - Hacienda Valley Mobile Estates), 5.90%, 11/15/34 Independent Cities Lease Finance Authority Rev., Series 2006 B, (San Juan Mobile Estates), 5.55%, 5/15/31 Independent Cities Lease Finance Authority Rev., Series 2006 B, (San Juan Mobile Estates), 5.85%, 5/15/41 Independent Cities Lease Finance Authority Rev., Series 2007 A, (Santa Rosa Leisure Mobilehome Park), 5.70%, 11/15/47 Irvine Ranch Water District Rev., Series 2009 B, VRDN, 0.04%, 12/2/13 (LOC: Bank of America N.A.) Irvine Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.70%, 9/1/35 Irvine Unified School District Special Tax Rev., Series 2012 B, (Community Facilities District No. 09-1), VRDN, 0.06%, 12/2/13 (LOC: Bank of America N.A.) Jurupa Community Services District Special Tax Rev., Series 2008 A, (Community Facilities District No. 25), 8.875%, 9/1/38 Jurupa Community Services District Special Tax Rev., Series 2013 A, (Community Facilities District No. 31), 5.00%, 9/1/37 Jurupa Community Services District Special Tax Rev., Series 2013 A, (Community Facilities District No. 31), 5.00%, 9/1/42 Kern High School District GO, 5.00%, 8/1/25 Lake Elsinore Unified School District Special Tax Rev., (Community Facilities District No. 2005-1, Improvement Area A), 5.40%, 9/1/35 Lammersville Joint Unified School District Special Tax Rev., (Mountain House), 6.00%, 9/1/43 Liberty Union High School District GO, 5.00%, 8/1/29 Long Beach Bond Finance Authority Natural Gas Purchase Rev., Series 2007 A, 5.50%, 11/15/37 Los Alamitos Unified School District COP, Capital Appreciation, (Capital Projects), 0.00%, 8/1/24(4) Los Angeles Community College District GO, Series 2008 F1, (Election of 2003), 5.00%, 8/1/27 Los Angeles Community Facilities District No. 3 Special Tax Rev., (Cascades Business Park & Golf Course), 6.40%, 9/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/23 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Rev., Series 2013 B, 5.00%, 7/1/30 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 A, 5.00%, 7/1/43 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 B, 5.00%, 7/1/43 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/31 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/24 Los Angeles Wastewater System Rev., Series 2012 B, 5.00%, 6/1/32 M-S-R Energy Authority Rev., Series 2009 A, 7.00%, 11/1/34 Milpitas Improvement Bond Act of 1915 Special Assessment Rev., Series 1996 A, (Local Improvement District No. 18), 6.75%, 9/2/16 Modesto Irrigation District COP, Series 2009 A, (Capital Improvements), 6.00%, 10/1/39 Montebello Community Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Montebello Hills Redevelopment), 8.10%, 3/1/27 Moorpark Mobile Home Park Rev., Series 2011 A, (Villa Delaware Arroyo), 6.50%, 5/15/41 Murrieta Community Facilities District No. 2002-2 Special Tax Rev., Series 2004 A, (The Oaks Improvement Area), 6.00%, 9/1/34 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/31 Northern California Power Agency Rev., Series 2012 A, (Hydroelectric Project No. 1), 5.00%, 7/1/31 Norwalk-La Mirada Unified School District GO, Capital Appreciation, Series 2009 E, (Election of 2002), 0.00%, 8/1/38 (AGC)(1) Oakland Redevelopment Agency Rev., 5.00%, 9/1/36 (Ambac) Oakland Unified School District Alameda County GO, (Election of 2012), 6.625%, 8/1/38 Oakland Unified School District Alameda County GO, Series 2009 A, (Election of 2006), 6.125%, 8/1/29 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oceanside Community Development Commission Tax Allocation Rev., (Downtown Redevelopment), 5.70%, 9/1/25 Ohlone Community College District GO, Series 2011 A, (Election of 2010), 5.00%, 8/1/31 Orange County Community Facilities District Special Tax Rev., (No. 06-1-Delaware Rio Public Improvements), 6.00%, 10/1/40 Orange County Transportation Authority Rev., (Senior Lien), 5.00%, 8/15/30 Orange County Water District Rev., Series 2013 A, 5.00%, 8/15/33 Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 5.00%, 6/1/35 Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Perris Public Financing Authority Special Tax Rev., Series 2003 A, 6.25%, 9/1/33 Perris Public Financing Authority Special Tax Rev., Series 2004 A, 6.125%, 9/1/34 Perris Public Financing Authority Special Tax Rev., Series 2008 A, (Community Facilities District No. 2005-4), 6.60%, 9/1/38 Pleasant Valley School District/Ventura County GO, Series 2002 A, 5.85%, 8/1/31 (NATL-RE) Poway Unified School District Public Financing Authority Rev., 7.875%, 9/15/39 Poway Unified School District Public Financing Authority Special Tax Rev., Series 2013 B, 5.00%, 9/1/42 Poway Unified School District Special Tax Rev., (Community Facilities District No. 6-4S), 5.00%, 9/1/33 Poway Unified School District Special Tax Rev., (Community Facilities District No. 6-4S), 5.00%, 9/1/36 Redwood City Redevelopment Agency Tax Allocation Rev., Capital Appreciation, Series 2003 A, (Redevelopment Project Area 2), 0.00%, 7/15/28 (Ambac)(1) Rio Elementary School District Community Facilities District No. 1 Special Tax Rev., Series 2013, 5.50%, 9/1/39 Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 04-2-Lake Hills Crest), 5.00%, 9/1/30 Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 04-2-Lake Hills Crest), 5.00%, 9/1/35 Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 05-8 Scott Road), 5.00%, 9/1/42 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.25%, 10/1/30 Riverside County Transportation Commission Rev., Series 2013 A, (Limited Tax), 5.25%, 6/1/39 Riverside County Transportation Commission Rev., Series 2013 A, (Senior Lien), 5.75%, 6/1/44 Riverside County Transportation Commission Rev., Capital Appreciation, Series 2013 B, (Senior Lien), 0.00%, 6/1/43(1) Riverside Unified School District Special Tax Rev., (Community Facilities District No. 13, Improvement Area 1), 5.375%, 9/1/34 Riverside Unified School District Special Tax Rev., Series 2005 A, (Community Facilities School District No. 15, Improvement Area 2), 5.25%, 9/1/30 Romoland School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area 1), 5.40%, 9/1/36 Romoland School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area 3) 5.00%, 9/1/43 Roseville Community Facilities District No. 1 Special Tax Rev., (The Fountains), 6.125%, 9/1/38 Roseville Finance Authority Electric System Rev., 5.00%, 2/1/37 Sacramento Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 6.00%, 7/1/35 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/31 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/33 Sacramento Regional Transit District Rev., (Farebox Revenue), 5.00%, 3/1/42 Sacramento Transportation Authority Sales Tax Rev., (Measure A), 5.00%, 10/1/24 San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Buenaventura City COP, (Wastewater Revenue), 5.00%, 3/1/14, Prerefunded at 100% of Par (NATL-RE)(5) San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/24 San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/25 San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/26 San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/43 San Diego County Water Authority Rev., 5.00%, 5/1/33 San Diego Public Facilities Financing Authority Lease Rev., Series 2012 A, (Capital Improvement Projects), 5.00%, 4/15/37 San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/30 San Diego Redevelopment Agency Tax Allocation Rev., Series 2009 A, (North Park Redevelopment), 7.00%, 11/1/39 San Diego Unified Port District Rev., Series 2013 A, 5.00%, 9/1/26 San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/36 San Francisco City and County Airports Commission Rev., Series 2008 34D, (San Francisco International Airport), 5.25%, 5/1/26 San Francisco City and County Airports Commission Rev., Series 2011 D, 5.00%, 5/1/31 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 C, (Mission Bay South Redevelopment), 6.75%, 8/1/41 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 7.00%, 8/1/41 San Joaquin Hills Transportation Corridor Agency Rev., Capital Appreciation, Series 1997 A, 0.00%, 1/15/25 (NATL-RE)(1) San Joaquin Hills Transportation Corridor Agency Rev., Capital Appreciation, Series 1997 A, 0.00%, 1/15/29 (NATL-RE)(1) San Joaquin Hills Transportation Corridor Agency Rev., Capital Appreciation, Series 1997 A, 0.00%, 1/15/31 (NATL-RE)(1) San Joaquin Hills Transportation Corridor Agency Rev., Capital Appreciation, Series 1997 A, 0.00%, 1/15/32 (NATL-RE)(1) San Jose Airport Rev., Series 2011 A2, 5.25%, 3/1/34 San Marcos Public Facilities Authority Special Tax Rev., Series 2012 D, 5.00%, 9/1/32 San Marcos Public Facilities Authority Special Tax Rev., Series 2012 D, 5.00%, 9/1/36 San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 6.00%, 9/1/42 Santa Barbara Secondary High School District GO, Series 2011 A, (Election of 2010), 0.00%, 8/1/36(1) Santa Barbara Secondary High School District GO, Series 2011 A, (Election of 2010), 0.00%, 8/1/40(1) Santa Cruz County Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Live Oak/Soquel Community Improvement), 7.00%, 9/1/36 Santa Margarita Water District Special Tax Rev., Series 2011 B, (Community Facilities District No. 99-1), 5.875%, 9/1/38 Santa Margarita Water District Special Tax Rev., Series 2013, (Communities Facilities District No. 2013-1, Village of Sendero), 5.625%, 9/1/43 Santaluz Community Facilities District No. 2 Special Tax Rev., Series 2011 A, (Improvement Area No. 1), 5.10%, 9/1/21, Prerefunded at 103% of Par(5) Saugus-Castaic School Facilities Financing Authority Special Tax Rev., (Community Facilities District No. 2006-1C), 6.00%, 9/1/43 Solana Beach School District Special Tax Rev., (Public Financing Authority), 5.00%, 9/1/42 Southern California Public Power Authority Rev., (Southern Transmission), 0.00%, 7/1/14 (NATL-RE-IBC)(1) Southern California Public Power Authority Rev., (Southern Transmission), 0.00%, 7/1/15 (NATL-RE-IBC)(1) Southern California Public Power Authority Rev., Series 2007 A, 5.00%, 11/1/33 Southern Mono Health Care District GO, Capital Appreciation, Series 2002 A, (Election of 2001), 0.00%, 8/1/26 (NATL-RE)(1) Southwestern Community College District GO, Capital Appreciation, Series 2011 C, (Election of 2008), 0.00%, 8/1/46(1) Stockton Public Financing Authority Rev., Series 2010 A, (Delta Water Supply Project), 6.25%, 10/1/40 Successor Agency to the Redevelopment Agency of the City & County of San Francisco Communities Facilities District No. 6 Special Tax Rev., Capital Appreciation, Series 2013 C, (Mission Bay South Public Improvements), 0.00%, 8/1/43(1) Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 Susanville Public Financing Authority Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45 Tahoe-Truckee Unified School District GO, Capital Appreciation, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/22 (NATL-RE/FGIC)(1) Tahoe-Truckee Unified School District GO, Capital Appreciation, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/23 (NATL-RE/FGIC)(1) Tobacco Securitization Authority of Northern California Settlement Rev., Series 2005 A1, 5.50%, 6/1/45 Tobacco Securitization Authority of Southern California Settlement Rev., Series 2006 A1, 5.00%, 6/1/37 Torrance Rev., Series 2010 A, (Memorial Medical Center), 5.00%, 9/1/40 Tracy Community Facilities District No. 2006-1 Special Tax Rev., (NEI Phase II), 5.75%, 9/1/36 Tri-Dam Power Authority Rev., 4.00%, 5/1/16 Tri-Dam Power Authority Rev., 4.00%, 11/1/16 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.875%, 1/1/29 Turlock Public Financing Authority Tax Allocation Rev., 7.50%, 9/1/39 Tustin Community Facilities District No. 06-1 Special Tax Rev., Series 2007 A, (Tustin Legacy/Columbus Villages), 6.00%, 9/1/36 Tustin Community Facilities District No. 07-1 Special Tax Rev., (Tustin Legacy/Retail Center), 6.00%, 9/1/37 Tustin Public Financing Authority Rev., 5.00%, 4/1/43 Tustin Unified School District Rev., (Community Facilities District No. 07-1), VRDN, 0.05%, 12/2/13 (LOC: Bank of America N.A.) Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 5.75%, 9/1/30 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40 Twin Rivers Unified School District COP, (School Facilities Bridge Funding Program), VRDN, 3.20%, 6/1/20 (AGM) Twin Rivers Unified School District COP, (School Facilities Bridge Funding Program), VRDN, 3.20%, 6/1/20 (AGM) University of California System Rev., Series 2012 G, 5.00%, 5/15/37 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.40%, 9/1/30 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.45%, 9/1/36 Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33 West Contra Costa Unified School District GO, 5.00%, 8/1/32 Yosemite Community College District GO, Capital Appreciation, (Election of 2004), 0.00%, 8/1/16 (AGM)(1) Yuba City Redevelopment Agency Tax Allocation Rev., 5.70%, 9/1/24 Yuba City Unified School District GO, Capital Appreciation, 0.00%, 3/1/25 (NATL-RE/FGIC)(1) GUAM — 1.5% Guam Government Business Privilege Tax Rev., Series 2011 A, 5.125%, 1/1/42 Guam Government GO, Series 2009 A, 7.00%, 11/15/39 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/34 PUERTO RICO — 3.1% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 6.00%, 7/1/47 Puerto Rico Electric Power Authority Rev., Series 2010 XX, 5.25%, 7/1/40 Puerto Rico Electric Power Authority Rev., Series 2012 A, 5.00%, 7/1/42 Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38 Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2009 C, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41 Puerto Rico Public Buildings Authority Rev., Series 2009 Q, 5.625%, 7/1/39 Puerto Rico Public Buildings Authority Rev., Series 2012 U, 5.25%, 7/1/42 (LOC: Commonwealth of Puerto Rico) U.S. VIRGIN ISLANDS — 0.6% Virgin Islands Public Finance Authority Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Authority Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29 TOTAL INVESTMENT SECURITIES — 98.9% (Cost $632,465,051) OTHER ASSETS AND LIABILITIES — 1.1% TOTAL NET ASSETS — 100.0% $ FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 42 U.S. Treasury Long Bonds March 2014 Notes to Schedule of Investments AGC - Assured Guaranty Corporation AGM - Assured Guaranty Municipal Corporation COP - Certificates of Participation FGIC - Financial Guaranty Insurance Company FHLB - Federal Home Loan Bank GO - General Obligation LOC - Letter of Credit NATL-RE - National Public Finance Guarantee Corporation - Reinsured NATL-RE-IBC - National Public Finance Guarantee Corporation - Reinsured - Insured Bond Certificates VRDN - Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA - XL Capital Ltd. Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $123,954. Security has not been registered with the Securities and Exchange Commission and may be subject to resale, redemption or transferability restrictions (not including a security purchased pursuant to Rule 144A under the Securities Act of 1933). The aggregate value of these securities at the period end was $282,498, which represented less than 0.05% of total net assets. Coupon rate adjusts periodically based upon a predetermined schedule. Interest reset date is indicated. Rate shown is effective at the period end. Escrowed to maturity in U.S. government securities or state and local government securities. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of November 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings California Intermediate-Term Tax-Free Bond Fund November 30, 2013 California Intermediate-Term Tax-Free Bond - Schedule of Investments NOVEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUNICIPAL SECURITIES — 99.1% CALIFORNIA — 97.2% ABAG Finance Authority for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.12%, 12/2/13 (LOC: Bank of America N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 4.00%, 7/1/15 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 4.00%, 7/1/16 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/17 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/18 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30 Alameda Corridor Transportation Authority Rev., Capital Appreciation, Series 1999 A, 0.00%, 10/1/35 (NATL-RE)(1) Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/24 Alum Rock Union Elementary School District GO, Series 2013 A, (Election of 2012), 6.00%, 8/1/39 Anaheim Public Financing Authority Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/23 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/24 Bay Area Toll Authority Toll Bridge Rev., Series 2001 A, (San Francisco Bay Area), VRDN, 1.30%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.75%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2007 F, 5.00%, 4/1/17, Prerefunded at 100% of Par(2) Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2008 G1, (San Francisco Bay Area), VRDN, 1.15%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/24 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/25 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/28 Bay Area Toll Authority Toll Bridge Rev., Series 2013 S4, (San Francisco Bay Area), 5.00%, 4/1/43 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/26 California Department of Water Resources Power Supply Rev., Series 2005 F5, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2009 AG, (Central Valley), 5.00%, 12/1/25 California Department of Water Resources Power Supply Rev., Series 2010 L, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/17 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/18 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/19 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 M, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2011 AJ, (Central Valley), 5.00%, 12/1/20 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/20 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/21 California Economic Recovery GO, Series 2004 C4, VRDN, 0.04%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL-RE/FGIC) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14(2) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/18 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/19 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/20 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/22 California Economic Recovery GO, Series 2009 B, VRN, 5.00%, 7/1/14 California Educational Facilities Authority Rev., (University of the Pacific), 5.00%, 11/1/15, Prerefunded at 100% of Par(2) California Educational Facilities Authority Rev., (University of the Pacific), 5.00%, 11/1/36 California Educational Facilities Authority Rev., (Chapman University), 5.00%, 4/1/31 California Educational Facilities Authority Rev., (San Francisco University), 5.00%, 10/1/16 California Educational Facilities Authority Rev., (San Francisco University), 5.00%, 10/1/21 California Educational Facilities Authority Rev., (Santa Clara University), 5.00%, 4/1/18 California Educational Facilities Authority Rev., (Santa Clara University), 5.00%, 4/1/19 California Educational Facilities Authority Rev., (Santa Clara University), 5.25%, 4/1/23 California Educational Facilities Authority Rev., Series 2008 T4, (Stanford University), 5.00%, 3/15/14 California Educational Facilities Authority Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24 California Educational Facilities Authority Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39 California Educational Facilities Authority Rev., Series 2010 A, (Loyola Marymount University), 5.00%, 10/1/30 California Educational Facilities Authority Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.85%, 12/5/13 California Educational Facilities Authority Rev., Series 2012 A, (University of the Pacific), 4.50%, 11/1/15 California Educational Facilities Authority Rev., Series 2012 A, (University of the Pacific), 4.50%, 11/1/17 California GO, 5.00%, 2/1/14, Prerefunded at 100% of Par(2)(3) California GO, 5.125%, 2/1/14, Prerefunded at 100% of Par(2) California GO, 4.00%, 10/1/14 California GO, 5.00%, 9/1/15 California GO, 5.00%, 11/1/16 (Ambac) California GO, 5.50%, 4/1/18 California GO, 5.00%, 8/1/18 California GO, 5.00%, 9/1/18 California GO, 5.00%, 9/1/19 California GO, 5.00%, 3/1/20 California GO, 5.00%, 8/1/20 California GO, 5.25%, 10/1/20 California GO, 5.00%, 3/1/22 California GO, 5.00%, 9/1/22 California GO, 5.50%, 4/1/24 California GO, 5.00%, 8/1/24 California GO, 5.00%, 2/1/27 California GO, 5.00%, 2/1/28 California GO, 5.75%, 4/1/28 California GO, 5.00%, 10/1/29 California GO, 5.75%, 4/1/31 California GO, 5.00%, 11/1/32 California GO, 6.50%, 4/1/33 California GO, 6.00%, 4/1/38 California GO, Series 2004 B2, (Kindergarten), VRDN, 0.04%, 12/2/13 (LOC: Citibank N.A.) California GO, Series 2012 B, VRN, 0.95%, 12/5/13 California GO, Series 2012 B, VRN, 1.05%, 12/5/13 California GO, Series 2012 B, VRN, 1.20%, 12/5/13 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/18 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/19 California Health Facilities Financing Authority Rev., (NCROC Paradise Valley Estates), 5.70%, 12/1/24 (Ambac/California Mortgage Insurance) California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Scripps Health), 5.00%, 10/1/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.25%, 8/15/22 California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 5.00%, 10/1/14 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par(2) California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.25%, 10/1/24 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38 California Health Facilities Financing Authority Rev., Series 2008 H, (Catholic Healthcare West), 5.125%, 7/1/22 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 5.00%, 7/1/18 California Health Facilities Financing Authority Rev., Series 2009 A, (Children's Hospital of Orange County), 6.25%, 11/1/29 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.50%, 7/1/29 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2010 A, (Stanford Hospital), 5.00%, 11/15/25 California Health Facilities Financing Authority Rev., Series 2011 B, (St. Joseph Health System), VRDN, 0.04%, 12/2/13 (LOC: U.S. Bank N.A.) California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/18 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/22 California Health Facilities Financing Authority Rev., Series 2012 A, (Stanford Hospital & Clinics), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2013 A, (St. Joseph Health System), 5.00%, 7/1/37 California Health Facilities Financing Authority Rev., Series 2013 A, (Sutter Health), 5.00%, 8/15/52 California Infrastructure & Economic Development Bank Rev., (Columbia College), VRDN, 0.11%, 12/5/13 (LOC: Rabobank Nederland N.V.) California Infrastructure & Economic Development Bank Rev., Series 2000 A, (Scripps Research Institute), 5.625%, 7/1/20 California Infrastructure & Economic Development Bank Rev., Series 2003 A, (Bay Area Toll Bridges Seismic Retrofit 1st Lien), 5.125%, 7/1/26, Prerefunded at 100% of Par (Ambac)(2) California Infrastructure & Economic Development Bank Rev., Series 2010 A, (University of California, San Francisco Neuroscience Building), 5.00%, 5/15/22 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 4.00%, 10/1/15 California Infrastructure & Economic Development Bank Rev., Series 2012 B1, (J. Paul Getty Trust), VRDN, 0.35%, 12/5/13 California Infrastructure & Economic Development Bank Rev., Series 2013 A, (Los Angeles County Museum of Art Project), VRDN, 1.87%, 12/2/13 California Municipal Finance Authority Rev., (Biola University), 5.00%, 10/1/18 California Municipal Finance Authority Rev., (Chevron USA, Inc.), VRDN, 0.03%, 12/2/13 California Municipal Finance Authority Rev., (Community Hospitals Central), 5.00%, 2/1/17 California Municipal Finance Authority Rev., Series 2007, (Loma Linda University), 5.00%, 4/1/23 California Municipal Finance Authority Rev., Series 2007, (Loma Linda University), 5.00%, 4/1/28 California Municipal Finance Authority Rev., Series 2010 A, (Chevron USA, Inc.), VRDN, 0.03%, 12/2/13 (GA: Chevron Corp.) California Municipal Finance Authority Rev., Series 2010 A, (Eisenhower Medical Center), 5.00%, 7/1/19 California Municipal Finance Authority Rev., Series 2010 A, (Eisenhower Medical Center), 5.25%, 7/1/21 California Municipal Finance Authority Rev., Series 2010 A, (University of Louisiana Verne), 5.00%, 6/1/17 California Municipal Finance Authority Rev., Series 2011, (Emerson College), 5.75%, 1/1/33 California Municipal Finance Authority Rev., Series 2011, (Emerson College), 6.00%, 1/1/42 California Pollution Control Financing Authority Rev., Series 1996 C, (Pacific Gas & Electric Company), VRDN, 0.04%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) California Pollution Control Financing Authority Rev., Series 1996 E, (Pacific Gas & Electric Company), VRDN, 0.04%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) California Public Works Board Lease Rev., Series 2005 A, (Department of General Services - Butterfield), 5.00%, 6/1/14 California Public Works Board Lease Rev., Series 2005 A, (Department of General Services - Butterfield), 5.00%, 6/1/15 California Public Works Board Lease Rev., Series 2006 A, (California State University), 5.00%, 10/1/16 (NATL-RE/FGIC) California Public Works Board Lease Rev., Series 2009 A, (Department of General Services - Building 8 & 9), 6.25%, 4/1/34 California Public Works Board Lease Rev., Series 2009 B, (Department of Education - Riverside Campus), 6.00%, 4/1/27 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.25%, 12/1/26 California Public Works Board Lease Rev., Series 2011 G, (University of California), 5.00%, 12/1/21, Prerefunded at 100% of Par(2) California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/15 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/21 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/22 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/23 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California State Public Works Board Lease Rev., Series 2009 I1, (Various Capital Projects) 6.375%, 11/1/34 California State Public Works Board Lease Rev., Series 2013 I, (Various Capital Projects), 5.00%, 11/1/38 California State University Systemwide Rev., Series 2011 A, 5.00%, 11/1/20 California State University Systemwide Rev., Series 2011 A, 5.00%, 11/1/24 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/16 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/17 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/18 California Statewide Communities Development Authority Rev., (John Muir Health), 5.00%, 7/1/20 California Statewide Communities Development Authority Rev., (North Peninsula Jewish Campus), VRDN, 0.06%, 12/2/13 (LOC: Bank of America N.A.) California Statewide Communities Development Authority Rev., (St. Joseph Remarketing), 5.125%, 7/1/24 (NATL-RE) California Statewide Communities Development Authority Rev., (Trinity Health Corp.), 5.00%, 12/1/41 California Statewide Communities Development Authority Rev., Series 2002 B, (Pooled Financing Program), 5.20%, 10/1/14, Partially Prerefunded at 100% of Par (AGM)(2) California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.30%, 11/1/18 California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.40%, 11/1/27 California Statewide Communities Development Authority Rev., Series 2007 A, (Henry Mayo Newhall Memorial Hospital), 5.00%, 10/1/20 (California Mortgage Insurance) California Statewide Communities Development Authority Rev., Series 2007 A, (Valleycare Health System), 4.80%, 7/15/17 California Statewide Communities Development Authority Rev., Series 2007 A, (Valleycare Health System), 5.00%, 7/15/22 California Statewide Communities Development Authority Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/19 California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 Calleguas-Las Virgenes Public Financing Authority Rev., Series 2007 A, (Municipal Water District), 5.00%, 7/1/20 (NATL-RE/FGIC) Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 87-1), 5.00%, 9/1/18 (Ambac) Chaffey Joint Union High School District GO, Series 2013 A, (Election 2012), 5.00%, 8/1/30 Chula Vista Rev., Series 2006 A, (San Diego Gas and Electric), 1.65%, 7/1/18 City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 4.00%, 9/2/17 City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 4.00%, 9/2/18 City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 4.00%, 9/2/19 City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., Series 2011 A, (Assessment District No. 5-21), VRDN, 0.04%, 12/2/13 (LOC: U.S. Bank N.A. and California State Teacher's Retirement System) Clovis Unified School District GO, Capital Appreciation, Series 2004 A, (Election of 2004), 0.00%, 8/1/24 (NATL-RE)(1) Contra Costa Water District Rev., Series 2013 R, 5.00%, 10/1/43 East Bay Municipal Utility District Rev., Series 2008 C, VRDN 0.04%, 12/4/13 (SPA: Bank of New York Mellon) East Bay Municipal Utility District Rev., Series 2012 B, 4.00%, 6/1/15 East Side Union High School District GO, Series 2012, 5.00%, 8/1/25 East Side Union High School District GO, Series 2013, 5.00%, 8/1/29 Eastern Municipal Water District Water & Sewer COP, Series 2008 H, 5.00%, 7/1/24 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.75%, 1/15/40 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.80%, 1/15/20 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.85%, 1/15/23 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 0.00%, 1/15/24(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 0.00%, 1/15/25(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.875%, 1/15/26 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.875%, 1/15/27 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 0.00%, 1/15/32(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, Series 1995 A, (Senior Lien), 0.00%, 1/1/26(1)(2) Franklin-McKinley School District GO, Series 2005 A, (Election of 2004), 5.00%, 8/1/15, Prerefunded at 100% of Par (FGIC)(2) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/45 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/21 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/29 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/30 Golden State Tobacco Securitization Corp. Settlement Rev., Capital Appreciation, Series 2005 A, 0.00%, 6/1/25 (AGM)(1) Grossmont-Cuyamaca Community College District GO, Series 2013 A, (Election of 2012), 5.00%, 8/1/25 Grossmont-Cuyamaca Community College District GO, Series 2013 A, (Election of 2012), 5.00%, 8/1/26 Grossmont-Cuyamaca Community College District GO, Series 2013 A, (Election of 2012), 5.25%, 8/1/27 Huntington Beach Union High School District GO, 5.00%, 8/1/26 Irvine Ranch Water District Rev., Series 2009 B, VRDN, 0.04%, 12/2/13 (LOC: Bank of America N.A.) Irvine Unified School District Special Tax Rev., Series 2012 B, (Community Facilities District No. 09-1), VRDN, 0.06%, 12/2/13 (LOC: Bank of America N.A.) Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 4.75%, 9/1/16 Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 5.00%, 9/1/20 Kern High School District GO, 5.00%, 8/1/26 Long Beach Bond Finance Authority Natural Gas Purchase Rev., Series 2007 A, 5.00%, 11/15/35 Los Alamitos Unified School District COP, Capital Appreciation, (Capital Projects), 0.00%, 8/1/42(4) Los Altos Elementary School District GO, 5.00%, 8/1/16, Prerefunded at 100% of Par (Ambac)(2) Los Altos Elementary School District GO, 5.00%, 8/1/19 (Ambac) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL-RE/FGIC) Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/21 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/23 Los Angeles County Metropolitan Transportation Authority Rev., Series 2013 A, (Proposition A) 5.00%, 7/1/21 Los Angeles County Metropolitan Transportation Authority Sales Tax Rev., Series 2008 B, (Proposition A), 5.00%, 7/1/31 Los Angeles County Metropolitan Transportation Authority Sales Tax Rev., Series 2010 A, (General Union Station), 5.00%, 7/1/20 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.00%, 5/15/18 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Airports Rev., Series 2010 D, (Los Angeles International Airport), 5.00%, 5/15/24 Los Angeles Department of Water & Power Rev., Series 2008 A2, (Power System), 5.25%, 7/1/32 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/14 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 4.00%, 7/1/16 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/18 Los Angeles Department of Water & Power Rev., Series 2012 A, (Power System), 5.00%, 7/1/26 Los Angeles Department of Water & Power Rev., Series 2012 C, (Power System), 5.00%, 1/1/16 Los Angeles Department of Water & Power Rev., Series 2013 B, 5.00%, 7/1/27 Los Angeles Department of Water & Power Waterworks Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 C, 5.00%, 7/1/24 Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24 Los Angeles Municipal Improvement Corp. Rev., Series 2012 C, 5.00%, 3/1/25 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/18 (FGIC) Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29 Los Angeles Unified School District GO, Series 2010 KRY, 5.25%, 7/1/26 Los Angeles Unified School District GO, Series 2011 A1, 4.00%, 7/1/17 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/24 Los Angeles Unified School District GO, Series 2011 A2, 5.00%, 7/1/21 Los Angeles Wastewater System Rev., Series 2009 A, 5.75%, 6/1/34 M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/14 (NATL-RE) Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.20%, 12/5/13 Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.20%, 12/5/13 Metropolitan Water District of Southern California Rev., Series 2012 B2, VRDN, 0.40%, 12/5/13 Mount San Antonio Community College District GO, Capital Appreciation, Series 2005 A, (Election of 2001), 0.00%, 8/1/16 (NATL-RE)(1)(2) Mount San Antonio Community College District GO, Series 2013 A, (Election of 2008), 5.00%, 8/1/34 Mountain View COP, (Capital Projects), 5.25%, 8/1/18 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/17 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/21 Murrieta Valley Unified School District Public Financing Authority Special Tax Rev., Series 2006 A, 4.00%, 9/1/14 (AGC) Newport Beach Rev., Series 2009 A, (Hoag Memorial Hospital Presbyterian), 5.00%, 12/1/18(2) Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/21, Prerefunded at 100% of Par(2) Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14 Northern California Power Agency Rev., Series 2010 A, 5.00%, 7/1/16 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/19 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/20 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/21 Northern California Power Agency Rev., Series 2010 A, 5.25%, 8/1/22 Northern California Power Agency Rev., Series 2012 A, 5.00%, 7/1/26 Northern California Power Agency Rev., Series 2012 A, 5.00%, 7/1/27 Oakland Unified School District Alameda County GO, (Election of 2000), 5.00%, 8/1/15 (NATL-RE) Oakland Unified School District Alameda County GO, (Election of 2012), 6.625%, 8/1/38 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.00%, 8/1/22 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 4.00%, 2/1/15 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/18 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/25 Ontario Public Financing Authority Rev., 5.00%, 7/1/43 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.45%, 9/2/15 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.55%, 9/2/16 Orange County Sanitation District COP, Series 2007 B, 5.00%, 2/1/26 (AGM) Orange County Transportation Authority Rev., (Senior Lien 91 Express Lanes), 5.00%, 8/15/24 Orange County Water District Rev., Series 2013 A, 5.00%, 8/15/33 Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 4.00%, 6/1/16 Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 5.00%, 6/1/23 Palomar Pomerado Health Care District COP, 5.25%, 11/1/21 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health GO, Capital Appreciation, Series 2009 A, (Election of 2004), 0.00%, 8/1/19 (AGC)(4) Peralta Community College District GO, 5.00%, 8/1/17 Peralta Community College District GO, 5.00%, 8/1/22 Port of Oakland Rev., Series 2007 C, 5.00%, 11/1/16 (NATL-RE) Port of Oakland Rev., Series 2007 C, (Intermediate Lien), 5.00%, 11/1/17 (NATL-RE) Port of Oakland Rev., Series 2012 Q, (Senior Lien), 2.00%, 5/1/14 Porterville Public Financing Authority Sewer Rev., 5.625%, 10/1/36 Poway Unified School District Public Financing Authority Special Tax Rev., 5.00%, 9/15/19 (Ambac) Poway Unified School District Public Financing Authority Special Tax Rev., 5.00%, 9/15/20 (Ambac) Poway Unified School District Rev., Capital Appreciation, (School Facilities Improvement), 0.00%, 8/1/41(1) Rancho Mirage Joint Powers Financing Authority Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/15 Rancho Mirage Joint Powers Financing Authority Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/21 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.125%, 9/1/22 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.25%, 9/1/23 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.375%, 9/1/24 Riverside County Asset Leasing Corp. Rev., Series 2013 A, (Public Defender and Probation Building), 5.00%, 11/1/43 Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/14 (Ambac) Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/15 (Ambac) Riverside County Palm Desert Financing Authority Rev., Series 2008 A, 5.00%, 5/1/14 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40 Riverside County Transportation Commission Rev., Series 2013 A, (Limited Tax), 5.25%, 6/1/39 Riverside Public Financing Authority Lease Rev., Series 2012 A, 4.00%, 11/1/33 Sacramento City Financing Authority Lease Rev., Series 1993 A, 5.40%, 11/1/20 (Ambac) Sacramento City Financing Authority Rev., 5.00%, 12/1/16 (NATL-RE/FGIC) Sacramento County Airport System Rev., 5.00%, 7/1/20 Sacramento County Airport System Rev., 5.00%, 7/1/23 Sacramento County Airport System Rev., 5.00%, 7/1/24 Sacramento County Airport System Rev., Series 2009 B, 4.25%, 7/1/16 Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 A, 5.25%, 12/1/21 (NATL-RE/FGIC) Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 B, VRN, 0.71%, 12/2/13 (NATL-RE/FGIC) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.70%, 7/1/17 (Ambac) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.25%, 7/1/24 (Ambac) Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/24 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/25 Sacramento Regional Transit District Rev., (Farebox Revenue), 3.00%, 3/1/15 Sacramento Regional Transit District Rev., (Farebox Revenue), 4.00%, 3/1/16 Sacramento Regional Transit District Rev., (Farebox Revenue), 4.00%, 3/1/17 Sacramento Regional Transit District Rev., (Farebox Revenue), 5.00%, 3/1/18 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.25%, 8/1/18 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.50%, 8/1/18, Prerefunded at 100% of Par(2) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/18, Prerefunded at 100% of Par(2) San Bernardino Community College District GO, Capital Appreciation, Series 2009 B, (Election of 2008), 0.00%, 8/1/19(4) San Buenaventura Rev., (Community Memorial Health System), 8.00%, 12/1/26 San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego Community College District GO, (Election of 2002), 5.00%, 8/1/30 San Diego Convention Center Expansion Financing Authority Rev., Series 2012 A, 4.00%, 4/15/17 San Diego Convention Center Expansion Financing Authority Rev., Series 2012 A, 4.00%, 4/15/18 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/19 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/21 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/34 San Diego County Regional Airport Authority Rev., Series 2013 A, 4.00%, 7/1/18 San Diego County Regional Airport Authority Rev., Series 2013 A, 4.00%, 7/1/19 San Diego County Regional Transportation Commission Rev., Series 2012 A, 5.00%, 4/1/21 San Diego County Water Authority Rev., Series 2011 S1, (Subordinate Lien), 5.00%, 7/1/16 San Diego Public Facilities Financing Authority Rev., Series 2009 A, 5.00%, 8/1/21 San Diego Public Facilities Financing Authority Rev., Series 2009 B, 5.00%, 5/15/22 San Diego Public Facilities Financing Authority Tax Allocation Rev., Series 2007 B, (Southcrest and Central Imperial Redevelopment), 5.125%, 10/1/22 (Radian) San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/21 San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/24 San Diego Public Facilities Financing Sewer Authority Rev., Series 2010 A, 5.25%, 5/15/24 San Diego Unified Port District Rev., Series 2013 A, 5.00%, 9/1/23 San Diego Unified Port District Rev., Series 2013 A, 5.00%, 9/1/26 San Diego Unified School District GO, Capital Appreciation, Series 2012 E, (Election of 2008), 0.00%, 7/1/32(4) San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/24 San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/25 San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/26 San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/17 (AGC) San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/18 (AGC) San Francisco City and County Airports Commission Rev., Series 2009 D, (San Francisco International Airport), 4.00%, 5/1/24 San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23 San Francisco City and County Airports Commission Rev., Series 2010 C, (San Francisco International Airport), (Governmental Purpose), 5.00%, 5/1/19 San Francisco City and County Airports Commission Rev., Series 2011 D, 5.00%, 5/1/29 San Francisco City and County Airports Commission Rev., Series 2011 D, (San Francisco International Airport), 5.00%, 5/1/24 San Francisco City and County Airports Commission Rev., Series 2012 B, (San Francisco International Airport), 5.00%, 5/1/26 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/17 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29 San Francisco City and County COP, Series 2010 A, 5.00%, 10/1/19 San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 10/1/21 San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 11/1/28 San Francisco City and County Redevelopment Agency Special Tax Rev., Series 2005 A, VRDN, 0.08%, 12/5/13 (LOC: JPMorgan Chase Bank N.A.) San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/15 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/16 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/17 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.50%, 8/1/18 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/19 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/20 San Joaquin Hills Transportation Corridor Agency Rev., Capital Appreciation, 0.00%, 1/1/17(1)(2) San Joaquin Hills Transportation Corridor Agency Rev., Capital Appreciation, 0.00%, 1/1/25(1)(2) San Joaquin Hills Transportation Corridor Agency Rev., Capital Appreciation, 0.00%, 1/1/26(1)(2) San Mateo County Transportation District Sales Tax Rev., Series 1993 A, 5.25%, 6/1/18 (NATL-RE) San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 5.875%, 9/1/32 San Mateo Union High School District GO, Capital Appreciation, 0.00%, 2/15/15(1) San Ramon Valley Unified School District GO, (Election of 2002), 5.00%, 8/1/16, Prerefunded at 100% of Par (NATL-RE)(2) Santa Barbara County COP, 5.375%, 10/1/17 (Ambac) Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 4.00%, 2/1/17 Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 B, 5.00%, 4/1/20 Santa Fe Springs Community Development Commission Tax Allocation Rev., 5.375%, 9/1/16 (NATL-RE) Santa Maria Joint Union High School District GO, 5.00%, 8/1/25 Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42 Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42 Santa Rosa Wastewater Rev., Capital Appreciation, Series 2002 B, 0.00%, 9/1/24 (Ambac)(1) Shasta Lake Public Finance Authority Rev., 4.50%, 4/1/15 Shasta Lake Public Finance Authority Rev., 5.00%, 4/1/19 Shasta Lake Public Finance Authority Rev., 5.00%, 4/1/22 South Orange County Public Financing Authority Rev., (Juvenile Justice Center), 4.25%, 6/1/17 South Orange County Public Financing Authority Rev., (Juvenile Justice Center), 4.50%, 6/1/18 South Placer Wastewater Authority Rev., Series 2011 D, VRN, 0.88%, 12/5/13 South Tahoe Joint Powers Financing Authority Rev., Series 2005 A, (Redevelopment Project Area No. 1), 5.00%, 10/1/19 (Ambac) Southern California Public Power Authority Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22 Southern California Public Power Authority Rev., Series 2008 B, (Southern Transmission), 6.00%, 7/1/27 Southern California Public Power Authority Rev., Series 2011 A, (Southern Transmission), 5.00%, 7/1/21 Southern California Public Power Authority Rev., Series 2012 A, 4.00%, 7/1/16 Southern California Public Power Authority Rev., Series 2012 A, 5.00%, 7/1/18 Southern California Public Power Authority Rev., Series 2013 A, (Southern Transmission), 5.00%, 7/1/18 Southern California Public Power Authority Rev., Series 2013 A, (Southern Transmission), 5.00%, 7/1/20 Stockton Public Financing Authority. Rev., Series 2010 A, (Delta Water Supply Project), 6.25%, 10/1/38 Tobacco Securitization Authority of Southern California Settlement Rev., Series 2006 A1, 5.00%, 6/1/37 Tri-Dam Power Authority Rev., 4.00%, 11/1/14 Tri-Dam Power Authority Rev., 4.00%, 5/1/15 Tri-Dam Power Authority Rev., 4.00%, 11/1/15 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/15 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/16 Tustin Unified School District Rev., (Community Facilities District No. 07-1), VRDN, 0.05%, 12/2/13 (LOC: Bank of America N.A.) Twin Rivers Unified School District COP, (School Facilities Bridge Funding Program), VRDN, 3.45%, 7/1/18 (AGM) Twin Rivers Unified School District COP, (School Facilities Bridge Funding Program), VRDN, 3.20%, 6/1/20 (AGM) Twin Rivers Unified School District COP, (School Facilities Bridge Funding Program), VRDN, 3.20%, 6/1/20 (AGM) University of California Regents Medical Center Pooled Rev., Series 2008 D, 5.00%, 5/15/27 University of California Rev., Series 2013 AK, VRDN, 5.00%, 5/15/23 University of California Rev., Series 2009 Q, 5.25%, 5/15/23 University of California Rev., Series 2010 S, 5.00%, 5/15/20 University of California Rev., Series 2010 S, 5.00%, 5/15/40 University of California Rev., Series 2013 AF, 5.00%, 5/15/25 Val Verde Unified School District COP, 5.00%, 1/1/14 (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) West Basin Municipal Water District COP, Series 2008 A1, VRDN, 0.08%, 12/4/13 (SBBPA: Citibank N.A.) West Contra Costa Unified School District GO, 5.00%, 8/1/32 West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/18 (XLCA) West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/19 (XLCA) West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/20 (XLCA) Yosemite Community College District GO, Capital Appreciation, Series 2010 D, (Election of 2004), 0.00%, 8/1/38(1) GUAM — 0.2% Guam Government GO, Series 2009 A, 6.00%, 11/15/19 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/19 (AGM) PUERTO RICO — 1.5% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico Electric Power Authority Rev., Series 2010 XX, 5.25%, 7/1/40 Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.25%, 7/1/22 Puerto Rico GO, Series 2001 A, (Public Improvement), 5.50%, 7/1/17 (XLCA) Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.00%, 7/1/41 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/14 Puerto Rico Public Buildings Authority Rev., Series 2007 M2, (Government Facilities), VRDN, 5.50%, 7/1/17 (Ambac) Puerto Rico Sales Tax Financing Corp. Rev., Capital Appreciation, Series 2011 A1, 0.00%, 8/1/41(1) U.S. VIRGIN ISLANDS — 0.2% Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.00%, 10/1/14 Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/14, Prerefunded at 100% of Par(2) Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/14, Prerefunded at 100% of Par(2) Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/14, Prerefunded at 100% of Par(2) TOTAL INVESTMENT SECURITIES — 99.1% (Cost $1,188,607,618) OTHER ASSETS AND LIABILITIES — 0.9% TOTAL NET ASSETS — 100.0% $ FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 81 U.S. Treasury Long Bonds March 2014 Notes to Schedule of Investments AGC - Assured Guaranty Corporation AGM - Assured Guaranty Municipal Corporation COP - Certificates of Participation FGIC - Financial Guaranty Insurance Company GA - Guaranty Agreement GO - General Obligation LOC - Letter of Credit NATL-RE - National Public Finance Guarantee Corporation - Reinsured SBBPA - Standby Bond Purchase Agreement SPA - Standby Purchase Agreement VRDN - Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA - XL Capital Ltd. Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. Escrowed to maturity in U.S. government securities or state and local government securities. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $221,848. Coupon rate adjusts periodically based upon a predetermined schedule. Interest reset date is indicated. Rate shown is effective at the period end. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of November 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings California Long-Term Tax-Free Fund November 30, 2013 California Long-Term Tax-Free - Schedule of Investments NOVEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUNICIPAL SECURITIES — 99.6% CALIFORNIA — 97.3% ABAG Finance Authority for Nonprofit Corps. Rev., (Sharp HealthCare), 6.25%, 8/1/39 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30 Adelanto Public Utility Authority Rev., Series 2009 A, (Utility System), 6.25%, 7/1/26 Alameda Corridor Transportation Authority Rev., Capital Appreciation, Series 1999 A, 0.00%, 10/1/32 (NATL-RE)(1) Alameda Corridor Transportation Authority Rev., Capital Appreciation, Series 1999 A, 0.00%, 10/1/35 (NATL-RE)(1) Alum Rock Union Elementary School District GO, Series 2013 A, (Election of 2012), 6.00%, 8/1/39 Anaheim Public Financing Authority Rev., (Electric System Distribution), 5.25%, 10/1/39 Anaheim Public Financing Authority Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36 Bay Area Toll Authority Toll Bridge Rev., Series 2001 A, (San Francisco Bay Area), VRDN, 1.30%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2006 F, (San Francisco Bay Area), 5.00%, 4/1/16, Prerefunded at 100% of Par(2) Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.75%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/39 Bay Area Toll Authority Toll Bridge Rev., Series 2008 G1, (San Francisco Bay Area), VRDN, 1.15%, 12/5/13 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/31 Bay Area Toll Authority Toll Bridge Rev., Series 2013 S4, (San Francisco Bay Area), 5.00%, 4/1/43 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/18 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/20 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2013 AM, (Central Valley), 5.00%, 12/1/25 California Economic Recovery GO, Series 2004 C4, VRDN, 0.04%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/16 California Educational Facilities Authority Rev., (Harvey Mudd College), 5.25%, 12/1/41 California Educational Facilities Authority Rev., (Santa Clara University), 5.625%, 4/1/37 California Educational Facilities Authority Rev., (University of the Pacific), 5.25%, 11/1/14, Prerefunded at 100% of Par(2) California Educational Facilities Authority Rev., (University of the Pacific), 5.25%, 5/1/34 California Educational Facilities Authority Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39 California Educational Facilities Authority Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.85%, 12/5/13 California Educational Facilities Authority Rev., Series 2013 U4, (Stanford University), 5.00%, 6/1/43 California GO, 4.00%, 10/1/14 California GO, 5.00%, 9/1/15 California GO, 5.00%, 9/1/19 California GO, 5.00%, 2/1/27 California GO, 5.00%, 2/1/28 California GO, 5.25%, 9/1/32 California GO, 5.00%, 11/1/32 California GO, 6.50%, 4/1/33 California GO, 5.00%, 4/1/38 California GO, 6.00%, 4/1/38 California GO, 6.00%, 11/1/39 California GO, 5.50%, 3/1/40 California GO, 5.00%, 10/1/41(3) California GO, Series 2004 A5, (Kindergarten), VRDN, 0.04%, 12/2/13 (LOC: Citibank N.A.) California GO, Series 2004 B3, (Kindergarten), VRDN, 0.04%, 12/2/13 (LOC: Citibank N.A.) California GO, Series 2005 B7, VRDN, 0.04%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) California GO, Series 2012 B, VRN, 0.95%, 12/5/13 California GO, Series 2012 B, VRN, 1.05%, 12/5/13 California GO, Series 2012 B, VRN, 1.20%, 12/5/13 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/19 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/21 California Health Facilities Financing Authority Rev., Series 1993 C, (St. Francis Memorial Hospital), 5.875%, 11/1/23(2) California Health Facilities Financing Authority Rev., Series 2007 A, (Sutter Health), 5.25%, 11/15/46 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 A, (Children's Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 B, (Providence Health & Services), 5.50%, 10/1/39 California Health Facilities Financing Authority Rev., Series 2010 A, (Scripps Memorial Hospital), 5.00%, 11/15/19 California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 5.50%, 8/15/20 California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.25%, 8/15/31 California Health Facilities Financing Authority Rev., Series 2012 A, (Stanford Hospital & Clinics), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2013 A, (St. Joseph Health System), 5.00%, 7/1/37 California Health Facilities Financing Authority Rev., Series 2013 A, (Sutter Health), 5.00%, 8/15/52 California Infrastructure & Economic Development Bank Rev., Series 2008 A, (Los Angeles County Museum of Natural History Foundation), VRDN, 0.04%, 12/2/13 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 4.00%, 10/1/15 California Infrastructure & Economic Development Bank Rev., Series 2013 A, (Los Angeles County Museum of Art Project), VRDN, 1.87%, 12/2/13 California Municipal Finance Authority Rev., Series 2010 A, (Chevron USA, Inc.), VRDN, 0.03%, 12/2/13 (GA: Chevron Corp.) California Municipal Finance Authority Rev., Series 2010 A, (University of La Verne), 6.25%, 6/1/40 California Municipal Finance Authority Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California Municipal Finance Authority Rev., Series 2011, (Emerson College), 6.00%, 1/1/42 California Pollution Control Financing Authority Rev., Series 1996 E, (Pacific Gas & Electric Company), VRDN, 0.04%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30 California Public Works Board Lease Rev., Series 2009 H, (Department of Correction and Rehabilitation), 5.75%, 11/1/29 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.25%, 12/1/26 California Public Works Board Lease Rev., Series 2011 G, (University of California), 5.00%, 12/1/21, Prerefunded at 100% of Par(2) California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California State Public Works Board Lease Rev., Series 2013 A, (Judicial Council Projects), 5.00%, 3/1/38 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30 California Statewide Communities Development Authority Rev., (Trinity Health Corp.), 5.00%, 12/1/41 California Statewide Communities Development Authority Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31 California Statewide Communities Development Authority Rev., Series 2005 A, (Thomas Jefferson School of Law), 4.875%, 10/1/15, Prerefunded at 100% of Par(2) California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 California University Systemwide Rev., Series 2009 A, 5.25%, 11/1/34 Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 88-1), 6.50%, 9/1/14 (AGM) City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 4.00%, 9/2/17 City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 4.00%, 9/2/18 City of Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 4.00%, 9/2/19 Coalinga Public Financing Authority Local Obligation Rev., Series 1998 A, (Senior Lien), 6.375%, 9/15/21 (Ambac) Contra Costa Water District Rev., Series 2013 R, 5.00%, 10/1/43 East Bay Municipal Utility District Rev., Series 2012 B, 4.00%, 6/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.80%, 1/15/20 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.85%, 1/15/23 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 0.00%, 1/15/24(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 0.00%, 1/15/25(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 5.875%, 1/15/27 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Capital Appreciation, 0.00%, 1/15/32(1) Fresno Sewer Rev., Series 1993 A1, 6.25%, 9/1/14 (Ambac) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/38 (FGIC) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/45 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2013 A, 5.00%, 6/1/30 Golden State Tobacco Securitization Corp. Settlement Rev., Capital Appreciation, Series 2005 A, 0.00%, 6/1/25 (AGM)(1) Grossmont Healthcare District GO, Series 2011 B, (Election of 2006), 6.00%, 7/15/34 Grossmont Union High School District GO, Series 2013 E, (Election of 2008), 5.00%, 8/1/43 Irvine Ranch Water District Rev., Series 2009 B, VRDN, 0.04%, 12/2/13 (LOC: Bank of America N.A.) Long Beach Bond Finance Authority Natural Gas Purchase Rev., Series 2007 A, 5.00%, 11/15/35 Long Beach Bond Finance Authority Natural Gas Purchase Rev., Series 2007 A, 5.50%, 11/15/37 Los Alamitos Unified School District COP, Capital Appreciation, (Capital Projects), 0.00%, 8/1/42(4) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL-RE/FGIC) Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 9/1/22 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/21 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Airports Rev., Series 2010 B, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Waterworks Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38 Los Angeles Department of Water & Power Waterworks Rev., Series 2009 B, 5.00%, 7/1/20 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, (Power System), 5.00%, 7/1/19 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 B, 5.00%, 7/1/43 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 C, 5.00%, 7/1/24 Los Angeles Department of Water & Power Waterworks Rev., Series 2013 B, 5.00%, 7/1/34(5) Los Angeles Harbor Department Rev., Series 2009 A, 5.00%, 8/1/27 Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/30 Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29 Los Angeles Unified School District GO, Series 2010 KRY, 5.25%, 7/1/26 Los Angeles Unified School District GO, Series 2011 A1, 4.00%, 7/1/17 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18 Los Angeles Wastewater System Rev., Series 2012 C, 5.00%, 6/1/26 M-S-R Energy Authority Rev., Series 2009 A, 7.00%, 11/1/34 Manhattan Beach Unified School District GO, Capital Appreciation, Series 2009 A, (Election of 2008), 0.00%, 9/1/29(1) Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35 Metropolitan Water District of Southern California Rev., Series 2012 B2, VRDN, 0.40%, 12/5/13 Modesto Irrigation District COP, Series 2009 A, 5.75%, 10/1/34 Mount San Antonio Community College District GO, Series 2013 A, (Election of 2008), 5.00%, 8/1/34 New Haven Unified School District GO, 12.00%, 8/1/18 (AGM) Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/21, Prerefunded at 100% of Par(2) Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14 Oakland Redevelopment Agency Tax Allocation Rev., (Central District), 5.50%, 2/1/14 (Ambac) Oakland Unified School District Alameda County GO, (Election of 2012), 6.625%, 8/1/38 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oceanside Unified School District GO, Series 2012 C, 0.00%, 8/1/51(1) Ontario Public Financing Authority Rev., 5.00%, 7/1/43 Orange County Transportation Authority Rev., (Senior Lien), 5.00%, 8/15/25 Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health GO, Capital Appreciation, Series 2009 A, (Election of 2004), 0.00%, 8/1/19 (AGC)(4) Palos Verdes Peninsula Unified School District GO, Series 2009 R, (Election of 2005), 0.00%, 8/1/33(1) Pomona Unified School District GO, Series 2000 A, 6.55%, 8/1/29 (NATL-RE) Pomona Unified School District GO, Series 2001 A, 6.15%, 8/1/30 (NATL-RE) Porterville Public Financing Authority Sewer Rev., 5.625%, 10/1/36 Poway Unified School District Public Financing Authority Rev., 7.875%, 9/15/39 Poway Unified School District Rev., Capital Appreciation, (School Facilities Improvement), 0.00%, 8/1/41(1) Riverside County Asset Leasing Corp. Rev., Series 2013 A, (Public Defender and Probation Building), 5.00%, 11/1/43 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40 Riverside Public Financing Authority Lease Rev., Series 2012 A, 4.00%, 11/1/33 Sacramento County Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 5.625%, 7/1/29 Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 B, VRN, 0.71%, 12/2/13 (NATL-RE/FGIC) Sacramento Power Authority Rev., 5.25%, 7/1/14 (Ambac) Saddleback Valley Unified School District Public Financing Authority Special Tax Rev., Series 1997 A, 6.00%, 9/1/16 (AGM) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/18, Prerefunded at 100% of Par(2) San Bernardino Community College District GO, Capital Appreciation, Series 2009 B, (Election of 2008), 0.00%, 8/1/19(4) San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego Community College District GO, (Election of 2002), 5.00%, 8/1/25 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/40 San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/43 San Diego County Water Authority Rev., Series 2011 S1, (Subordinate Lien), 5.00%, 7/1/16 San Diego Public Facilities Financing Authority Sewer Rev., Series 2009 A, 5.25%, 5/15/34 San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/30 San Diego Unified Port District Rev., Series 2013 A, 5.00%, 9/1/24 San Diego Unified School District GO, Capital Appreciation, Series 2010 C, (Election of 2008), 0.00%, 7/1/44(1) San Diego Unified School District GO, Capital Appreciation, Series 2012 E, (Election of 2008), 0.00%, 7/1/32(4) San Diego Unified School District GO, Capital Appreciation, Series 2012 E, (Election of 2008), 0.00%, 7/1/49(1) San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23 San Francisco City and County Airports Commission Rev., Series 2010 F, (San Francisco International Airport), 5.00%, 5/1/40 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29 San Francisco City and County Public Utilities Commission Rev., Series 2011 A, 5.00%, 11/1/41 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.625%, 8/1/27 San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 5.875%, 9/1/32 San Mateo Union High School District GO, Capital Appreciation, 0.00%, 2/15/15(1) Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30 Santa Margarita-Dana Point Authority Rev., Series 1994 B, (Improvement Districts 3, 3A, 4, 4A), 7.25%, 8/1/14 (NATL-RE) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42 Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42 Santa Rosa Wastewater Rev., Capital Appreciation, Series 2002 B, 0.00%, 9/1/24 (Ambac)(1) South Placer Wastewater Authority Rev., Series 2011 D, VRN, 0.88%, 12/5/13 Southern California Public Power Authority Rev., Series 2013 A, (Southern Transmission), 5.00%, 7/1/17 Stockton Public Financing Authority Rev., Series 2010 A, (Delta Water Supply Project), 6.25%, 10/1/40 Susanville Public Financing Authority Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45 Taft Public Financing Authority Lease Rev., Series 1997 A, (Community Correctional Facility Acquisition), 6.05%, 1/1/17 Tobacco Securitization Authority of Southern California Settlement Rev., Series 2006 A1, 5.00%, 6/1/37 Tri-Dam Power Authority Rev., 4.00%, 5/1/14 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/18 Tustin Public Financing Authority Rev., 5.00%, 4/1/43 Tustin Unified School District Rev., (Community Facilities District No. 07-1), VRDN, 0.05%, 12/2/13 (LOC: Bank of America N.A.) Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40 Twin Rivers Unified School District COP, (School Facilities Bridge Funding Program), VRDN, 3.20%, 6/1/20 (AGM) University of California Rev., Series 2013 AF, 5.00%, 5/15/25 Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33 West Contra Costa Unified School District GO, 5.00%, 8/1/32 Yosemite Community College District GO, Capital Appreciation, Series 2010 D, (Election of 2004), 0.00%, 8/1/38(1) GUAM — 0.9% Guam Government GO, Series 2009 A, 6.75%, 11/15/29 Guam Power Authority Rev., Series 2010 A, 5.50%, 10/1/40 PUERTO RICO — 1.4% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico Electric Power Authority Rev., Series 2010 XX, 5.25%, 7/1/40 Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.00%, 7/1/41 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/16 Puerto Rico Sales Tax Financing Corp. Rev., Capital Appreciation, Series 2011 A1, 0.00%, 8/1/41(1) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $344,620,668) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 24 U.S. Treasury Long Bonds March 2014 Notes to Schedule of Investments AGC - Assured Guaranty Corporation AGM - Assured Guaranty Municipal Corporation COP - Certificates of Participation FGIC - Financial Guaranty Insurance Company GA - Guaranty Agreement GO - General Obligation LOC - Letter of Credit NATL-RE - National Public Finance Guarantee Corporation - Reinsured VRDN - Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. Escrowed to maturity in U.S. government securities or state and local government securities. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $76,358. Coupon rate adjusts periodically based upon a predetermined schedule. Interest reset date is indicated. Rate shown is effective at the period end. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of November 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings California Tax-Free Money Market Fund November 30, 2013 California Tax-Free Money Market - Schedule of Investments NOVEMBER 30, 2013 (UNAUDITED) Shares/
